     Case 1:20-cv-00630-DAD-GSA Document 9 Filed 06/04/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALLEN HAMMLER,                                    No. 1:20-cv-00630-DAD-GSA (PC)
12                      Plaintiff,                     ORDER ADOPTING IN PART FINDINGS
                                                       AND RECOMMENDATIONS AND
13          v.                                         REQUIRING PLAINTIFF TO SUBMIT AN IN
                                                       FORMA PAUPERIS APPLICATION OR PAY
14   STATE OF CALIFORNIA, et al.,                      THE REQUIRED FILING FEE
15                      Defendants.                    (Doc. No. 5)
16

17

18          Plaintiff Allen Hammler is a state prisoner proceeding pro se with this civil rights action

19   pursuant to 42 U.S.C. § 1983. (Doc. Nos. 1.) He has also been deemed a vexatious litigant. (See

20   Doc. No. 2.) The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

21   636(b)(1)(B) and Local Rule 302.

22          On May 8, 2020, the assigned magistrate judge issued findings and recommendations,

23   recommending that plaintiff be denied leave to proceed in forma pauperis under 28 U.S.C. §

24   1915(g) in this action and that he be required to submit the $400.00 filing fee in full within thirty

25   (30) days. (Doc. No. 5.)1 The findings and recommendations were served on plaintiff and

26
27   1
       That recommendation was based upon a finding that plaintiff had suffered three prior strike
     dismissals and that the allegations of his complaint did not qualify him under the “imminent
28
     danger” exception under 28 U.S.C. § 1915(g). (Doc. No. 5.)
                                                      1
     Case 1:20-cv-00630-DAD-GSA Document 9 Filed 06/04/20 Page 2 of 3

 1   contained notice that any objections thereto were to be filed within fourteen (14) days of service.

 2   (Id. at 6.) On May 21, 2020, plaintiff filed timely objections. (Doc. No. 8.)

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 5   including plaintiff’s objections, the court will adopt in part the findings and recommendations and

 6   order plaintiff to either: 1) submit a complete in forma pauperis application, along with a

 7   certified copy of his prison trust account statement for the 6-month period preceding the filing of

 8   the complaint; or 2) pay the $400.00 filing fee in full.

 9          In his objections, plaintiff contends that he is in imminent danger of serious physical

10   injury because the prison’s failure to provide him with the correct medications caused “a

11   chemical imbalance [which] itself [is] a physical injury.” (Doc. No. 8 at 2.) This chemical

12   imbalance, plaintiff claims, also causes him to feel “freezing cold even in hot/warm places” and

13   experience muscle spasms, tremors, and impaired vision. (Id. at 3.) The undersigned concludes

14   that these allegations satisfy the imminent danger exception to the three strikes bar under 28

15   U.S.C. § 1915(g). See Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (holding that

16   “§ 1915(g) concerns only a threshold procedural question” and that “we should not make an

17   overly detailed inquiry” into whether plaintiff’s allegations qualify for the exception); see also

18   Williams v. Paramo, 775 F.3d 1182, 1189-90 (9th Cir. 2015) (“[T]he limited office of § 1915(g)

19   in determining whether a prisoner can proceed in forma pauperis counsels against an overly

20   detailed inquiry into the allegations that qualify for the exception.”).
21          However, plaintiff has failed to demonstrate that he is unable to pay the filing fee. Under

22   28 U.S.C. § 1915(a), he is first required to show that he is indigent by submitting an application

23   to proceed in forma pauperis and a copy of his prison trust account statement. If he meets this

24   required showing but is otherwise barred because he has brought three or more cases that were

25   dismissed as frivolous, malicious, or for failing to state a claim, then he can nevertheless proceed

26   with the action if he can show he was in imminent danger of serious physical injury at the time he
27   filed the complaint. 28 U.S.C. § 1915(g). However, plaintiff may not proceed in forma pauperis

28   based solely on a showing that he was in “imminent danger” at the time he filed his complaint
                                                        2
     Case 1:20-cv-00630-DAD-GSA Document 9 Filed 06/04/20 Page 3 of 3

 1   without first addressing § 1915(a)’s requirements.

 2          Accordingly:

 3          1.      The findings and recommendations issued on May 8, 2020 (Doc. No. 5) are

 4                  adopted in part;

 5          2.      Within thirty (30) days of service of this order, plaintiff is directed to either:

 6                  a.      Submit a complete in forma pauperis application, along with a certified

 7                          copy of his prison trust account statement for the 6-month period preceding

 8                          the filing of the complaint; or

 9                  b.      Pay the $400.00 filing fee in full for this action; and

10          3.      Plaintiff is warned that failure to comply with this order shall result in the

11                  dismissal of this case.

12   IT IS SO ORDERED.
13
        Dated:     June 3, 2020
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
